JUDGE ROBERTSON
delivered tiib opinion op the court:
We are bound to presume that the opinion of the circuit court was, that the appellant, Johnson, was entitled to interest from the time only that the principal became due; and that, therefore, the entry antedating it was an inadvertence or misprision, either by the judge or the clerk.
And, consequently, even if the mistake was not by the clerk, but by the court itself, the same court had a right to *522correct it at a subsequent term, and make the judgment read as, on the face of the record, it must be presumed to have been intended to be when rendered.
Wherefore, the rectifying judgment is affirmed.